Pee Curiam.
This was an action to foreclose a mortgage given by the respondents to the appellant to secure a loan made upon the terms and conditions common to building and loan associations. The trial court held that all payments made by the borrower to the company whether as dues, premiums, fines, interest, or otherwise, applied directly upon the loan, discharging it pro tanto, and the correctness of this holding is the question here. In Hale v. Stenger, 22 Wash. 516, 699 (61 Pac. 156), we decided that such payments should be so applied, and for the reasons given in that case the judgment will stand affirmed.